972 F.2d 340
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marco H. HOWELL, Plaintiff-Appellant,v.Anson COUNTY (the Anson County Courthouse and LawEnforcement Center Building Complex), Defendant-Appellee.
No. 92-1191.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 12, 1992Decided:  July 30, 1992

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  James B. McMillan, Senior District Judge.  (CA-88-562-C-C-M)
Marco H. Howell, Appellant Pro Se.
George C. Bower, Jr., Wadesboro, North Carolina, for Appellee.
W.D.N.C.
Affirmed.
Before SPROUSE, WILKINSON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Marco H. Howell appeals from the district court's order granting a directed verdict to the Defendant, Anson County, North Carolina, on Howell's claims of racial and age discrimination in employment, in violation of Title VII, 42 U.S.C.A. § 2000e (West 1981 & Supp. 1992);  42 U.S.C.A. § 1981 (West Supp. 1992);  and the Age Discrimination in Employment Act (ADEA), 29 U.S.C.A. §§ 621-634 (West 1985 & Supp. 1992).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Howell v. Anson County, No. CA-88-562-C-C-M (W.D.N.C. Jan. 13, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Regarding Howell's "Motion to Clarify Jurisdiction for Appeal," we note that Howell had to pursue his appeal in this Court under Fed.  R. App.  P. 4(a) and that he can seek reconsideration by the district court under Fed.  R. Civ. P. 60(b).  Accordingly, his motion is moot